UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 98-1987



ROBERT A. FISHER,

                                                Petitioner - Appellant,

          versus


COMMISSIONER OF INTERNAL REVENUE,

                                                 Respondent - Appellee.



Appeal from the United States Tax Court.       (Tax Ct. No. 96-15319)


Submitted:   October 8, 1998                 Decided:   October 22, 1998


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert A. Fisher, Appellant Pro Se.    Sarah Kay Knutson, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert A. Fisher appeals from the tax court’s order deter-

mining deficiencies and penalties with respect to his 1987 through

1992 federal income tax liability. Our review of the record and the

tax court’s opinion discloses no reversible error. Accordingly, we

affirm on the reasoning of the tax court. Fisher v. Commissioner,

No. 96-15319 (U.S. Tax Ct. Apr. 6, 1998). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                 2